

STATE OF TEXAS
§
 
§
COUNTIES OF EASTLAND
§
AND STEPHENS
§

 
MODIFICATION OF LIEN DOCUMENTS
 
This instrument is executed as of July 3, 2008, by CHARLES HILL DRILLING, INC.
(a/k/a Charles L. Hill Drilling, Inc.), a Nevada corporation (“Grantor”), 2930
Chesire Way, Grand Prairie, Texas 75052, and HD SPECIAL-SITUATIONS, LP
(“Lender”), whose address is 425 California Street, Suite 1200, San Francisco,
California 94104, for the purpose of modifying certain liens and security
interests to secure payment of the indebtedness owing to Lender under the Second
Note Purchase Agreement (defined below).
 
On May 20, 2008, Knight Energy Corp. (“Borrower”) and Lender entered into that
certain Note Purchase Agreement (the "First Note Purchase Agreement"), and
pursuant thereto Borrower has executed and delivered to Lender three (3) 15%
Senior Secured Promissory Notes payable to Lender in the aggregate principal
amount of $1,500,000.00, and having a final maturity date of May 20, 2010
(collectively, the "Prior Notes").  
 
Payment of the Prior Notes and the obligations of Borrower under the First Note
Purchase Agreement are secured, in part, by first liens and first security
interests created or described in the lien documents executed by Grantor in
favor of Lender, affecting certain oil and gas properties of Grantor, and
recorded as described in Exhibit "A" attached (collectively the "Lien
Documents"). The oil and gas properties covered by the Lien Documents will be
referred to collectively as the "Mortgaged Properties." For further reference,
the original Lien Documents may be found in the files of Lender at the above
address.
 
Pursuant to a Note Purchase Agreement of even date herewith between Borrower and
Lender (the “Second Note Purchase Agreement”), Borrower has executed and
delivered to Lender or after the date hereof will execute and deliver to Lender
one or more 15% Senior Secured Promissory Notes payable to Lender in the
aggregate principal amount of $2,500,000.00, and having a final maturity date of
May 20, 2010 (collectively, the "Additional Notes").
 
Grantor and Lender desire to renew and modify the Lien Documents to provide that
they secure the obligations of Borrower under the Second Note Purchase Agreement
and payment of the Additional Notes, in addition to the obligations of Borrower
under the First Note Purchase Agreement and payment of the Prior Notes.
 
In consideration of the loans represented by the Second Note Purchase Agreement
and the Additional Notes, and for other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Grantor and Lender agree as follows:
 
(a) The Lien Documents are amended to secure payment of the Additional Notes,
including the obligations of Borrower under the Second Note Purchase Agreement,
and any and all additional promissory notes that may be executed by Borrower
under the Second Note Purchase Agreement, and the liens and security interests
created by or described in the Lien Documents are renewed and extended until the
Prior Notes and the Additional Notes are paid in full and all obligations and
commitments (including the “Secured Indebtedness,” as defined in sub-clause (b)
below) under the First Note Purchase Agreement and the Second Note Purchase
Agreement are satisfied or terminated.

- 1 -

--------------------------------------------------------------------------------




(b) The defined term "Secured Indebtedness" as set forth in the Lien Documents
is hereby amended to include, together with all items currently included in such
definition of Secured Indebtedness, (i) all indebtedness and obligations of
Borrower arising pursuant to the terms of the Second Note Purchase Agreement,
(ii) the Additional Notes and any other promissory notes issued pursuant to the
Second Note Purchase Agreement, and (iii) any and all amendments to, extensions
of, or substitutes for any of the foregoing indebtedness, obligations and
liabilities or any part thereof.
 
(c) The Lien Documents, as amended hereby, are ratified, confirmed, and
acknowledged to be valid, subsisting, and binding upon Grantor; no uncured
breaches or defaults exist under the Lien Documents; and no event has occurred
or circumstance exists which with the passing of time or giving of notice, will
constitute a default or breach under the Lien Documents. There are no defenses
or offsets with respect to the First Note Purchase Agreement, the Prior Notes,
the Second Note Purchase Agreement, the Additional Notes, or the Lien Documents.
 
(d) It is the intention of Grantor and Lender that the Lien Documents shall
cover and include any and all of Grantor’s right, title and interest in and to
any of the oil, gas and mineral leases, other interests in oil, gas or other
minerals, and other items of real and personal property described or covered by
the Lien Documents, including without limitation any right, title and interest
of any kind in any of the lands covered by such leases and mineral interests,
whether such right, title and interest of Grantor was or is acquired by Grantor
before, simultaneously with, or after the inception of such Lien Documents and
whether such right, title and interest of Grantor was or is acquired before,
simultaneously with, or after the date of this instrument and notwithstanding
any fractional quantities of ownership interest which may be set out in the
description of the property in any of the Lien Documents.
 
(e) Grantor will execute all additional deeds of trust, mortgages, renewals,
extensions, or other related documents required by Lender to evidence the liens
and security interests of Lender.
 
 To secure the Secured Indebtedness (as amended in sub-clause (b) above),
Grantor has granted, bargained, sold, mortgaged, assigned, transferred and
conveyed and by these presents does grant, bargain, sell, mortgage, assign,
transfer and convey unto Grantor and unto J. Patrick Murphy, as Trustee, and his
respective successors and substitutes in trust hereunder for the use and benefit
of Lender, all of Grantor’s right, title and interest, whether now owned or
hereafter acquired, in and to the Mortgaged Properties. TO HAVE AND TO HOLD the
Mortgaged Properties, together with the rights, privileges and appurtenances now
owned or hereafter acquired at any time before the release of the Lien Documents
in anywise belonging or appertaining thereto, unto Lender and unto the Trustee
named above and to his successors and assigns, forever to secure the payment of
the Secured Indebtedness and the performance of the agreements and covenants of
Borrower and Grantor herein contained and in the First Note Purchase Agreement
and the Second Note Purchase Agreement.

- 2 -

--------------------------------------------------------------------------------




This instrument is binding upon and inures to the benefit of the parties hereto
and their respective successors and assigns.


GRANTOR:
  CHARLES HILL DRILLING, INC. (a/k/a Charles L. Hill Drilling, Inc.) a Nevada
corporation

 

 
By:
   
Bruce A. Hall, Chief Financial Officer and
Director of Knight Energy Corp., the Sole
Stockholder of Charles Hill Drilling, Inc.

 

   
LENDER:
   
HD SPECIAL-SITUATIONS, LP
   
By:
 
 
Todd Selix Blankfort, Managing Member




       
THE STATE OF TEXAS
§
 
§
COUNTY OF _____________
§

 
The foregoing instrument was acknowledged before me this ____ day of July, 2008
by Bruce A. Hall, Chief Financial Officer and Director of Knight Energy Corp.,
the Sole Stockholder of Charles Hill Drilling, Inc., a Nevada corporation, on
behalf of said corporation.



  
Notary Public, State of Texas


- 3 -

--------------------------------------------------------------------------------





   
STATE OF CALIFORNIA
§
 
§
COUNTY OF __________________
§

 
This instrument was acknowledged before me on this ___ day of July, 2008, by
Todd Selix Blankfort, Managing Member of HD Special-Situations, LP, a limited
partnership, on behalf of said limited partnership.
 

 
 
 
Notary Public in and for
 
the State of California
(PERSONALIZED SEAL)
 

 
When Recorded, Return To:
MURPHY MAHON KEFFLER & FARRIER, L.L.P.
500 Throckmorton Street, Suite 1200
Fort Worth, Texas 76102
Attn: J. Patrick Murphy

- 4 -

--------------------------------------------------------------------------------




EXHIBIT “A”
 
Lien Documents 
 
NO.
 
TEXAS
 
INSTRUMENT
 
FILING INFO.
             
1.
 
Eastland County
 
Deed of Trust, Mortgage, Security Agreement, Assignment of Production and
Financing Statement dated May 20, 2008
 
Filed: 05/22/2008
Document No.: 02801749
Volume: 2597, Page 59
Official Records
             
2.
 
Stephens County
 
Deed of Trust, Mortgage, Security Agreement, Assignment of Production and
Financing Statement dated May 20, 2008
 
Filed: 05/22/2008
Document No.: 1510
Volume: 1931, Page 162
Official Public Records



1

--------------------------------------------------------------------------------


 